DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  The word “are” in line 2 appears to be a typo and has been interpreted as being placed between the two instances of “polymers” to read “in that used as the halomethylated polymers are polymers with CH2Br…”  
Claim 3 is objected to because of the following informalities:  The limitations regarding the metal (Me) in the third to last line from the bottom are not in English.  These limitations should be properly translated.
Claim 6 is objected to because it fails to end in a period.  
Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 7 not been further treated on the merits.
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 7 not been further treated on the merits.
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 7 not been further treated on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1:  The parentheses in claim 1 render the claim indefinite.  It is not clear if the limitations contained within the parentheses are required or are optional.  
Regarding Claim 3:  The phrases "preferred,” “preferentially,” and “such as” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
The parentheses in the third line from the bottom of claim 3 render the claim indefinite.  It is not clear if the limitations contained within the parentheses are required or are optional.  
Regarding Claim 4:  The phrase "preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 5:  The phrase "preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 6:  The parentheses in claim 6 render the claim indefinite.  It is not clear if the limitations contained within the parentheses are required or are optional.  
The phrase "preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 8:  The phrase "preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The parentheses in claim 8 render the claim indefinite.  It is not clear if the limitations contained within the parentheses are required or are optional.
Regarding Claim 9:  The parentheses in claim 9 render the claim indefinite.  It is not clear if the limitations contained within the parentheses are required or are optional.
Regarding Claim 10:  The phrases "eg," “Examples,” “preferably,” and “etc.” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
The parentheses in claim 10 render the claim indefinite.  It is not clear if the limitations contained within the parentheses are required or are optional.
Claim 10 recites that the polymeric blend components are “used” together in a dipolar aprotic solvent.  However, the claim does not set forth any positive steps for how the components are “used,” therefore the claim is indefinite.
Claim 10 recites that the polymer solutions are “doctored.”  It is not clear what is meant by this term in relation to a polymer solution and the recited support.
Claim 10 recites the limitations "the polymer film" and “the backing” in line 13.  There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 11:  The phrases "eg," “Examples,” “preferably,” and “etc.” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
The parentheses in claim 11 render the claim indefinite.  It is not clear if the limitations contained within the parentheses are required or are optional.
Claim 11 recites that the polymeric blend components are “used” together in a dipolar aprotic solvent.  However, since the claim does not set forth any steps involved in the in such a use, it is unclear what method step applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim 11 recites that the polymer solutions are “doctored.”  It is not clear what is meant by this term in relation to a polymer solution and the recited support.
Claim 11 recites the limitation "the N-monoalkylated (benz) imidazole” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the polymer film” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12:  It is not clear what is meant by the phrase “after homogenization as in claim 11 further.”
Regarding Claim 13:  Claim 13 provides for the use of membranes of claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
The phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 14:  Claim 14 provides for the use of membranes of claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,278,879. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially the same anion-exchange blend membrane comprising the same halomethylated polymer, matrix polymer, and polyethylene glycol with epoxy or halomethyl groups.  The claims differ in that the instant claim 1 recites the polymers having acidic functional groups or sulfonate groups as optional.  However, the patented claims still anticipate the instant claim.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        December 6, 2022